DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4–5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites:
“4. The electret-treated sheet according to claim 1, wherein a surface potential when the sheet has been immersed in ion- exchanged water for 1 minute under a condition of a temperature of 15 °C, and has been pulled up, the water has been wiped off, and the sheet has been left standing for 24 hours under an environment of a temperature of 23'C and a humidity of 50% RH (surface potential E24 after 24 hours after cleaning) is 0.2 kV or higher and 5 kV or lower.”  
Claim 5 recites:
0.5 after 0.5 hours after cleaning, a difference (E24 – E0.5,) between the surface potential after 24 hours after cleaning and the surface potential after 0.5 hours after cleaning is 0.1 kV or larger and S kV or smaller.”  
Claims 4 and 5 recites the property of the electret-treated sheet of claim 1. When the structure recited in the reference is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. MPEP 2112.01. Here, since the structure of claim is obvious over (“Koike-’907”) in view of (“Koike-’814”) as mapped in claim 1. The examiner takes the position that the property as claimed in claim 4 and 5 establishes a prima facie case of obviousness. Therefore, claims 4–5 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–6 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Koike-’907” in view of “Koike-’814” and Koike et al., US 2016/0250649 A1 (“Koike-’649”). 
Claim 1 describes an electret-treated sheet comprising at least a surface layer, a high dielectric layer and a back-surface layer. The high dielectric layer is between the surface layer and the back-surface layer. The surface layer and the back-surface layer are each a thermoplastic resin film having a relative dielectric constant of smaller than 6 at 100 kHz. The high dielectric layer is a material having a relative dielectric constant of 6 or larger at 100 kHz. The surface layer and the back-surface layer each have a static charge due to electrostatically charge.
The term “relative dielectric constant” is defined by formula (                    
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                 ). Spec. dated Sep. 06, 2019 (“Spec.”) p. 18. Where                     
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                represents capacitance,                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 represents relative dielectric constant, A represents an area of the capacitor plate and h represent a distance between two electrodes. Id. In physics, it is known that capacitance C could be calculated via formula                     
                        C
                        =
                        
                            
                                Q
                            
                            
                                V
                            
                        
                        =
                         
                        
                            
                                K
                                A
                                
                                    
                                        ∈
                                    
                                    
                                        0
                                    
                                
                            
                            
                                d
                            
                        
                    
                ), Where K is a constant characteristic of the dielectric, A is the area of the capacitor plate, d is the distance between the capacitor plates and                     
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                 is the permittivity of the vacuum.  In view of these two formulas, it is understood that                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 in the instant application is equivalent to K                    
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                ,which is also known as the permittivity of the medium. Therefore, the term “relative dielectric constant” is interpreted to be the permittivity of the medium. 
Koike-’907 discloses an electret-treated sheet (i.e., energy conversion film i) comprising at least a surface layer (i.e., surface layer 3), a high dielectric layer (i.e., core layer 2) and a back-surface layer (i.e., surface layer R 4). Koike-’907 Fig. 1, [0017]. The high dielectric layer 2 is between the surface layer 3 and the back-surface layer 4. Id. The surface layer 3 and the back-surface layer 4 are each a thermoplastic resin film (i.e., thermoplastic resin constituting the surface layer). Id. at Fig. 1, [0072]. 

    PNG
    media_image1.png
    442
    634
    media_image1.png
    Greyscale

Koike-’907 does not disclose that the surface layer 3 has a relative dielectric constant of smaller than 6 at 100 kHz. Koike-’907 does not disclose that the high dielectric layer is a material having a relative dielectric constant of 6 or larger at 100 kHz. Koike-’907 does not disclose that the surface layer and the back-surface layer each have a static charge due to electrostatically charge.
In the analogous art of laminate sheet comprising electrostatic properties, Koike-’814 discloses a high dielectric layer (i.e., support layer 2) laminated in between a surface layer (i.e., protective layer 3a) and a back-surface layer (i.e., protective layer 3b). Koike-’814 Fig. 2, [0033]. Koike-’814 also discloses that the surface layer 3a and back-surface layer 3b has a dielectric film with a specific dielectric constant within a range from 1.1 to 5.0 at 100 kHz. Id. at [0117]. It is noted here that the term “specific dielectric constant” is equivalent to “relative 

    PNG
    media_image2.png
    299
    660
    media_image2.png
    Greyscale

As for the limitation of that the high dielectric layer has a relative dielectric constant of 6 or larger at 100 kHz, while Koike-’814 does not explicitly disclose a range of dielectric constant at 100 kHz for its support layer, Koike-’814 discloses that the charge is related with electrostatic adsorptive force as charge escape is related with electrostatic adsorptive force diminish. Koike-’814 [0066]. Form the formula                     
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                , a person of ordinary skill in the art would understand that the charge                      
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                is positively related with the dielectric constant                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                . Therefore, it would have been obvious for a person of ordinary skill in the art to understand that that a high dielectric constant is related with high charge and is related with strong electrostatic adsorptive force, which means better dust retention ability. Therefore, it would have been obvious to one of 
For the limitation of “the surface layer and the back-surface layer each have a static charge due to electrostatically charge,” Koike-’814 discloses that the surface of the protective layer 3a and 3b are may be provided with electrostatic adsorptive force by performing charging treatment directly on the surface. Koike-’814 Fig. 2, [0114]. Koike-’814 also discloses that such treatment is allow the protective layer 3a and 3b to be attached to the support layer (b) due to electrostatic adsorptive force to form an electrostatic absorbable sheet. Id. It would therefore have been obvious for Koike-’907’s surface layer 3 and back-surface layer 4 to have a static charge due to electrostatically charge so that the surface layer 3 and back surface layer 4 could be attached to the high dielectric layer 2. 
Claim 2 describes the electret-treated sheet according to claim 1. The high dielectric layer includes a water-soluble polymer having a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30. 
Modified Koike-’907 does not explicitly disclose that the high dielectric layer includes a water-soluble polymer having a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30.
However, Koike-’814 discloses a coating layer C provided on the surface layer of support layer 2 to impart antistatic performance. Koike-’814 Fig. 2, [0123]. Koike-’814 also discloses that the coating layer C comprises antistatic agent quaternary ammonium slat-type copolymers such as polyvinylbenzyltrimethylammonium chloride. Id. at Fig. 2, [0125]. This component is the same as Applicant’s disclosure. Spec. p. 24. It would have been obvious to further modify Koike-’907 to include the coating layer C to impart antistatic performance. With this 
Claim 3 describes the electret-treated sheet according to claim 1. The surface layer and the back-surface layer are each a polyolefin-based resin film.
Koike-’907 discloses that its surface layers 3 and 4 are preferable to use a polyolefin based resin. Koike-’907 Fig. 1, [0072]. 
Claims 4–5 fail to further limit claim 1 as the structured disclosed in modified Koike-’907 is identical to the instant claim 1 and therefore, claimed properties or functions are presumed to be inherent. MPEP 2112.01. Because of this, claims 4–5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Details are provided above. 
Claim 6 describes a filter having a flow path for air formed therein using the electret-treated sheet according to claim 1. 
Koike-’907 discloses that its electret-treated sheet could be used as an air filter. Koike-’907 Fig. 1, [0004]. 
Claim 7 describes the filter according to claim 6, wherein a cross-sectional ratio of the flow path for air is 10% or larger and 99% or smaller.
Modified Koike-’907 does not disclose a cross-sectional ratio of the flow path for air. 
In the analogous art of electret air filters, Koike-’649 discloses a cross-sectional ratio for an filter using electret sheet is from 10 to 99%. It would have been obvious for Koike-’907’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
 /ROBERT A HOPKINS/ Primary Examiner, Art Unit 1776